


110 HR 4775 IH: Compound 1080 and M–44 Elimination

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4775
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. DeFazio (for
			 himself, Mr. George Miller of
			 California, Mr. Farr,
			 Ms. Sutton,
			 Ms. Schakowsky,
			 Mr. Hinchey,
			 Mr. McGovern,
			 Mr. Kucinich,
			 Mr. Moran of Virginia,
			 Mr. Cohen, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Agriculture and the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit the manufacture, processing, possession, or
		  distribution in commerce of the poison sodium fluoroacetate (known as
		  Compound 1080), to provide for the collection and destruction of
		  remaining stocks of Compound 1080, to compensate persons who turn in Compound
		  1080 to the Secretary of Agriculture for destruction, to prohibit the use of
		  certain predator control devices by the federal government, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Compound 1080 and M–44 Elimination
			 Act.
		2.Prohibition of
			 Compound 1080
			(a)Immediate
			 prohibition on manufacture, processing, or distribution in commerce of Compound
			 1080
				(1)Amendment of
			 Toxic Substances Control ActSection 6 of the Toxic Substances
			 Control Act (15 U.S.C. 2605) is amended by adding at the end the following new
			 subsection:
					
						(f)Compound
				1080No person may
				manufacture, process, or distribute in commerce sodium fluoroacetate (known as
				Compound 1080 or sodium monofluoroacetate).
						.
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall take effect on the date of the enactment of this
			 Act.
				(b)Prohibition on
			 possession of Compound 1080
				(1)ProhibitionWhoever
			 (other than a person acting under the authority of section 3(c)) possesses
			 sodium fluoroacetate (known as Compound 1080 or sodium
			 monofluoroacetate) shall be fined under title 18, United States Code, or
			 imprisoned not more than 2 years, or both.
				(2)Effective
			 dateThis subsection shall take effect at the end of the 18-month
			 period beginning on the first day of the first month beginning on or after the
			 date of the enactment of this Act.
				3.Collection and
			 destruction of stocks of Compound 1080
			(a)Inventory and
			 collection of Compound 1080 held by the Federal government
				(1)InventoryNot later than 6 months after the date of
			 the enactment of this Act, the Secretary of Agriculture, in collaboration with
			 the Administrator of the Environmental Protection Agency and the Secretary of
			 Homeland Security, shall conduct an inventory to identify stocks of sodium
			 fluoroacetate (known as Compound 1080 or sodium
			 monofluoroacetate) held by, or under the control of, any entity of the Federal
			 government.
				(2)CollectionDuring the collection period, the Secretary
			 of Agriculture, in collaboration with the Secretary of Homeland Security, shall
			 solicit and accept the transfer of stocks of Compound 1080 held by, or under
			 the control of, any entity of the Federal government.
				(3)Required
			 TransferEach entity of the Federal government—
					(A)shall identify
			 stocks of Compound 1080 held by, or under the control of, such entity in
			 accordance with the inventory under paragraph (1);
					(B)shall transfer
			 such stocks to the Secretary of Agriculture during the collection period;
			 and
					(C)shall transfer
			 such stocks acquired by the entity after the collection period to the Secretary
			 of Agriculture as soon as practicable, but not later than 6 months after the
			 date of the acquisition of such stocks.
					(b)Information
			 campaign, collection, and compensation for non-Federal entities
				(1)Information
			 campaignBeginning not later
			 than 3 months after the date of the enactment of this Act, the Secretary of
			 Agriculture, in collaboration with the Administrator of the Environmental
			 Protection Agency and the Secretary of Homeland Security, shall implement a
			 program to disseminate information to the public about the prohibition of
			 Compound 1080 under section 2 and the collection and compensation program under
			 this subsection.
				(2)CollectionDuring
			 the collection period, the Secretary of Agriculture, in collaboration with the
			 Secretary of Homeland Security, shall solicit and accept the transfer of stocks
			 of Compound 1080 held in public or private ownership in the United
			 States.
				(3)Compensation
					(A)In
			 generalThe Secretary of
			 Agriculture shall compensate persons (other than an entity of the Federal
			 government) who transfer stocks of Compound 1080 to the Secretary during the
			 collection period for the reasonable value of such stocks as determined by the
			 Secretary.
					(B)Funding
			 sourceNotwithstanding any other provision of law, the funds to
			 provide the compensation required by subparagraph (A) shall be derived from
			 amounts made available for the Wildlife Services Program of the Department of
			 Agriculture. If such amounts are insufficient to provide compensation to all
			 persons entitled to compensation under such subsection, the Secretary shall use
			 other funds appropriated or otherwise made available to the Department.
					(c)Destruction
				(1)Initial
			 destructionNot later than 2 years following the date of the
			 enactment of this Act, the Secretary of Agriculture, in collaboration with the
			 Secretary of Homeland Security, shall destroy all stocks of Compound 1080
			 acquired during the collection period and all stocks of Compound 1080 held by,
			 or under the control of, the Department of Agriculture as of the date of the
			 enactment of this Act.
				(2)Continuing
			 destructionAfter the collection period, the Secretary of
			 Agriculture shall continue to accept the transfer of stocks of Compound 1080
			 pursuant to subsection (a)(3)(C) and shall destroy all such stocks as soon as
			 practicable.
				(d)Collection
			 period definedIn this
			 section, the term collection period means the 18-month period
			 beginning on the first day of the first month beginning on or after the date of
			 the enactment of this Act.
			4.Prohibition on
			 the use of M–44
			(a)ProhibitionNo entity of the Federal government may use
			 M–44.
			(b)DefinitionFor the purposes of this Act, the term
			 “M–44” means—
				(1)sodium cyanide
			 packaged in a dispenser designed to propel sodium cyanide when activated;
			 and
				(2)any other form of
			 sodium cyanide, including sodium cyanide capsules, used for wildlife management
			 or other animal control purposes.
				
